NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1111-19

QUINISHA WHITE,

          Plaintiff-Appellant,

v.

CITY OF NEW BRUNSWICK,

          Defendant,

and

MAGYAR REFORMED CHURCH,

     Defendant-Respondent.
______________________________

                   Submitted January 27, 2021 – Decided March 2, 2021

                   Before Judges Whipple and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Middlesex County, Docket No. L-3854-
                   17.

                   Rebenack, Aronow & Mascolo, LLP, attorneys for
                   appellant (J. Silvio Mascolo, of counsel and on the
                   briefs).
              Methfessel & Werbel, Esqs., attorneys for respondent
              (Sarah K. Delahant, of counsel and on the brief).

PER CURIAM

        Plaintiff Quinisha White appeals from the June 21, 2019, entry of

summary judgment granted in favor of defendant Magyar Reformed Church

(Magyar). We reverse and remand for further proceedings.

        On the morning of August 1, 2016, plaintiff fell in front of a commercial

property in New Brunswick while walking from her house to a car in the street.

Plaintiff stepped into the grassy area between the sidewalk and the curb on an

uneven decline right before the curb, causing her to lose her balance. This

prompted her to extend her left foot to balance on the curb, but that portion of

the curb was missing.        She suffered a broken ankle, which required two

surgeries.     Plaintiff brought suit against Magyar and the City of New

Brunswick (the City).

        The property in question is owned and operated as a commercial rental

property by defendant, Magyar.          The street curb is owned by the City. 1

Magyar's property manager conducted inspections of the exterior of the

property every other month. A member of Magyar would cut the grass—

including the grassy area between the sidewalk and the curb (the grassy

1
    The City settled plaintiff's claim and thus is not part of this appeal.
                                                                              A-1111-19
                                          2
berm)—every two weeks, depending on the weather. The record does not

establish who owns the grassy berm.        There was an alternative option for

pedestrian egress, a driveway, immediately nearby.

      Both defendants filed motions for summary judgment which were heard

on June 21, 2019. The court granted judgment for Magyar after determining

no issue of material fact existed as to what caused plaintiff to fall. The judge

stated:

                   But the slope—that's really not something you
            can do . . . anything about and the hole . . . that does
            appear to be—I read over the plaintiff's deposition
            transcript a couple of times. I read it the other night, I
            just read it again now and that does not appear to have
            played any part in—her fall.

            She lost her balance and went to go step to where
            there should be a curb and there was no curb and that's
            how she fell. . . . [T]hose were her words.

            So it is apparent by all the facts that . . . are
            undisputed that this accident was caused by a missing
            piece of curb.

                  ....

                   I also have to agree with counsel for [Magyar]
            that the [Bedell2] case does not apply. If—at least in
            this particular instance, the plaintiff testified she went


2
  Bedell v. Saint Joseph's Carpenter Soc'y, 367 N.J. Super. 515 (App. Div.
2004).
                                                                         A-1111-19
                                       3
            out to—a friend was coming, . . . was double parked,
            she went out to the road.

                  Now if this were a case where a car pulls up to a
            curb and you step out, then that might be something
            different.

                  But it was two steps . . . she could have walked
            down the driveway and ran out there, but she ran
            across the—the strip which is not designed for
            pedestrian traffic and I can see no basis to extend the
            sidewalk liability in this particular case. It does not
            meet the specific set of circumstances under the
            [Bedell] case. So I have to grant Magyar's motion,
            I've got to deny the City's motion . . . .

      This appeal followed.

      We review a trial court's grant of summary judgment de novo, under the

same standard as the trial court.   State v. Perini Corp., 221 N.J. 412, 425

(2015). Summary judgment is appropriate when "the competent evidential

materials presented, when viewed in the light most favorable to the non -

moving party, are sufficient to permit a rational factfinder to resolve the

alleged disputed issue in favor of the non-moving party." Ibid. (quoting Brill

v. Guardian Life Ins. Co. of Am. (Guardian Life Ins. Co.), 142 N.J. 520, 540

(1995)).

      We consider two issues, whether Magyar owed a duty of care under

these circumstances and whether there is a question of fact for the factfinder


                                                                       A-1111-19
                                     4
about the cause of the accident. Plaintiff argues that Magyar, as a commercial

landowner, owes a duty of care to her to make safe the grassy berm between

the sidewalk and the curb, based on our holding in Bedell v. Saint Joseph's

Carpenter Society, 367 N.J. Super. 515, 525-26 (App. Div. 2004), extending

sidewalk liability to the grassy berm for commercial landowners.

      Commercial landowners owe a duty to maintain sidewalks "in

reasonably good condition" abutting the owner's property.       Stewart v. 104

Wallace Street, Inc., 87 N.J. 146, 159 (1981).        Apartment buildings are

"'commercial' properties covered by the rule." Id. at 160 n.7. Commercial

landowners have a duty to third parties to make safe a sidewalk abutting a

property occupied and controlled by a single tenant.       Vasquez v. Manson

Realty Assocs., Inc., 280 N.J. Super. 234, 237-38 (App. Div. 1995). A lack of

ownership does not negate a commercial landowner's duty over the sidewalk.

Monaco v. Hartz Mountain Corp., 178 N.J. 401, 404 (2004).           "Whether a

person owes a duty of reasonable care toward another turns on whether the

imposition of such a duty satisfies an abiding sense of basic fairness under all

of the circumstances in light of considerations of public policy." Hopkins v.

Fox & Lazo Realtors, 132 N.J. 426, 439 (1993) (internal citations omitted).




                                                                         A-1111-19
                                      5
      A commercial landowner has a duty to maintain the grassy berm that

exists between the sidewalk and the curb if it is to be "[c]onsidered more

closely connected with the sidewalk than the roadway" and "it is reasonably

anticipated . . . [that it] will be traversed by members of the public." Bedell,

367 N.J. Super. at 525-26. In Bedell, the plaintiff was injured on the grassy

berm between the sidewalk and the roadway in front of a commercial property.

Ibid. There, the grassy berm was "likely used by pedestrians as an immediate

means of ingress and egress to the sidewalk." Id. at 524. The grassy berm was

uninterrupted for the length of the defendant's property. Ibid.

      In Bedell, we compared the grassy berm to a curb, and determined that it

was more comparable to a "feature of the sidewalk," as it facilitated access

thereto, and its purpose was not to "channel surface water from the road into

storm drains or to serve as a barrier for cars to park against."     Id. at 524.

While the strip was "clearly designed primarily for ornamentation and

aesthetics, the grassy strip [t]here [wa]s also likely used by pedestrians as an

immediate means of ingress and egress to the sidewalk." Ibid. Concluding

that the use was foreseeable, we stated:       "Indeed, such a use would be

necessitated by the fact that the strip is uninterrupted." Ibid. We therefore

held that the commercial landowner had a "duty to maintain the grassy strip in


                                                                         A-1111-19
                                       6
a reasonably safe condition so as not to present an unreasonable risk of harm."

Id. at 525-26.

      When we examine whether it is fair to extend commercial landowner

duty here, we must identify, weigh, and balance four factors:           "[1] the

relationship of the parties, [2] the nature of the attendant risk, [3] the

opportunity and ability to exercise care, and [4] the public interest in the

proposed solution." Hopkins, 132 N.J. at 439. While there are differences

between plaintiff's case and Bedell, the differences are insufficient to rule out

defendant's duty over the grassy berm through the mechanism of summary

judgment. Here, defendant controlled the property: he inspected the property

every other month; cut the grass above the area in question every other week;

and, as a tenant, utilized this area of the property to place garbage for trash

removal services.

      Magyar asserts it does not own the grassy berm area because the City

has a "right of way" and that the ownership of the land is relevant to the duty

assessment.      Our Supreme Court in Monaco held that ownership is not

dispositive of commercial landowner liability. 178 N.J. at 404. A public

easement over an area—such as a sidewalk—does not eliminate liability over

the area for commercial landowners. Stewart, 87 N.J. at 151-53. Therefore, it


                                                                          A-1111-19
                                       7
is not necessary for Magyar to hold title to the property to have a duty imposed

here.

        Moreover, the facts on the record support that Magyar may well hold

title to the property. A "right of way" is not equivalent to ownership, but

rather allows for passage "over, on, through or under lands," as opposed to a

possessory right. Tewksbury Twp. v. Jersey Cent. Power & Light Co., 159

N.J. Super. 44, 49-50 (1978); see also N.J.S.A. 48:3-17.2. A presumption

exists that, absent evidence to the contrary, title of a property abutting a public

street extends to the middle of the street. See Brill v. E. N.J. Power Co., 111

N.J.L. 224, 225 (1933).

        Here, the trial judge inquired about the ownership issue during oral

argument, then concluded the City has a "right of way," but not necessarily

possessory rights. Notwithstanding that finding, no evidence in the record

indicates that Magyar is not the owner. Under Brill, the presumption is that

the owner of property abutting the street owns title up to the middle of the

street. Therefore, the presumption is that Magyar is the owner of the grassy

berm, subject to the public right of way.

        Hence, an unresolved factual issue question exists as to the dispositive

factor for duty extension we recognized in Bedell.         Here, the property is


                                                                            A-1111-19
                                        8
alleged to have additional alternative options for pedestrian ingress and egress

than in Bedell. The trial court must determine whether a duty stems from (1)

whether and to what degree it is necessary for a pedestrian to use the grassy

berm; or (2) the foreseeability of the grassy berm's use as ingress and egress by

a pedestrian. If it is the former, then the level of necessity is lower here than

in Bedell, where there were driveways available to be used for egress. If it is

the latter, then the use appears foreseeable, and this becomes a question of the

scope of maintaining the grassy berm in a "reasonably safe condition so as not

to present an unreasonable risk of harm." Bedell, 367 N.J. Super. at 526. It is

then for a "jury to determine whether a breach of that duty occurred."

Monaco, 178 N.J. at 404.

        We also conclude the trial court erred by granting summary judgment

because there was a genuine issue of material fact as to the cause of plaintiff's

fall.   Plaintiff claims that "[a] reasonable fact[]finder could conclude that

[d]efendant had constructive notice of the condition."         For a summary

judgment motion to succeed, there must not be a genuine, material fact in

dispute. FileNet Corp. v. Chubb Corp., 324 N.J. Super. 476, 493 (Law Div.

1997). A fact must be material in nature—that is, substantial in its outcome to

the case, and not "fanciful, frivolous, gauzy or merely suspicious." Guardian


                                                                          A-1111-19
                                       9
Life Ins. Co., 142 N.J. at 529 (internal citations omitted). An issue is not

genuinely in dispute "[i]f there exists a single, unavoidable resolution of the

alleged disputed issue of fact." Id. at 540.

      The fact in dispute is the nature of the attendant risk, whether a

condition of the grassy berm or the missing concrete or some combination of

both, caused plaintiff to lose her balance and, subsequently, fall. Since the

determination of that fact would have substantial bearing on the outcome of

the case, it is a material fact. See Guardian Life Ins. Co., 142 N.J. at 529-40.

      Defendant argues plaintiff has provided inconsistent explanations. A

party cannot create a genuine dispute of material fact by providing conflicting

testimony or evidence. Mosior v. Ins. Co. of N. Am., 193 N.J. Super. 190,

194-95 (App. Div. 1984).

      Notably, in Mosior, we concluded there was no genuine issue of material

fact because the plaintiff made inherently contradicting statements.              By

contrast, here, plaintiff has indicated that "an uneven . . . decline" in the grassy

berm caused her to lose her balance, and that was the initial cause of the fall,

with the lack of curb creating a subsequent cause. Defendant attempts to

repackage plaintiff's allegations, ignoring the land condition that precipitated

plaintiff's attempted use of the curb. Plaintiff's expert report does discuss "a


                                                                             A-1111-19
                                       10
6.5[-]inch depression," in addition to a "cross slope exceeding [eleven

percent]." While this opinion is not in lockstep with plaintiff's deposition, it is

not in direct conflict and would "permit a rational factfinder to resolve the

alleged disputed issue in favor of the non-moving party." Guardian Life Ins.

Co., 142 N.J. at 523. Therefore, there appears to be a genuine issue of material

fact in dispute as to what is the proximate cause of the injury.

      Moreover, a commercial landowner does not breach a duty to make safe

or warn of a defective condition if the owner or her agents do not have notice

of the condition. Brown v. Racquet Club of Bricktown, 95 N.J. 280, 291

(1984). A plaintiff may show that a landowner had constructive notice of a

dangerous condition by showing that the condition existed for a period of time

whereas "he should have known of its presence." Bozza v. Vornado, Inc., 42

N.J. 355, 359 (1964) (internal citations omitted).

      Here, the plaintiff's expert report opines the alleged condition was

caused by erosion. Notably, plaintiff's expert specified: "eroding of the soil

over time." The trial judge found "that piece of curb's been gone for quite a

while. It's obvious just by looking at the color picture." It would not be

unreasonable for a factfinder to conclude, given all inferences in favor of the

non-moving party, that if the curb caused the condition in the grassy berm


                                                                            A-1111-19
                                      11
through erosion, and that the curb had been in such a state "for quite a while,"

that defendant had been on constructive notice. Therefore, as the trial judge

noted, "[there is] certainly an issue of fact of notice . . . in this case."

Additionally, the record indicates that defendant conducted inspections of the

property every other month and cut the grass on the property every other

week—a reasonable factfinder could determine that defendant had ample time

and opportunity to uncover the condition.

      Based on our review, we conclude there remain at least two genuine

issues of material fact in dispute: whether Magyar was on constructive notice;

and the proximate cause of plaintiff's injury.

      Accordingly, we reverse the trial court's decision and remand to the trial

court for further proceedings consistent with this opinion.

      Reversed and remanded. We do not retain jurisdiction.




                                                                         A-1111-19
                                      12